DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the preliminary amendment filed on 08/04/2020. Claims 1-16,21-22,34 and 46 are pending and examined below. 

Double Patenting
Applicant is advised that should claim 22 be found allowable, claim 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claims consist of limitations including holding an imager housing on a targeted area, illuminating target region at a first spectral range and capturing at least one image at the first spectral range, and illuminating target region at a second spectral range and capturing at least one image at the second spectral range. The claims do not provide any limitations that sufficiently distinguish the two claims. 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a controlling element” in claims 1, 21, and claims dependent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15-16, 21-22, 34, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090245601 A1 (cited in IDS dated 09/06/2019, hereinafter referred to as “Cohen”).
Regarding claim 1, Cohen a blood vessel locating and imaging device, teaches an imaging apparatus for imaging blood vessels within a target region of tissue (abstract), comprising:
a housing (10; Figure 1) having an aperture which, in use, is placed against a target region of tissue such that the target region of tissue occludes the aperture (paragraphs [0022]-[0027]; Figure 1);
a light source (28, 30; paragraphs [0023], [0028]-[0030]; Figures 1-2) arranged to illuminate at least a portion of a target region of tissue occluding the aperture, the light source is configured to provide illuminating light having a predetermined first spectral range and to provide illuminating light having a predetermined second spectral range which is different from the first spectral range (paragraphs [0023], [0028]-[0030]; Figures 1-2);
an imaging device (32; paragraph [0024], [0028]-[0036]; Figures 1-2) arranged to receive illuminating light reflected by the target region of tissue occluding the aperture, wherein the imaging device is configured to generate an image output at the first spectral range and an image output at the second spectral range (paragraph [0024], [0028]-[0036]; Figures 1-2); and
a controlling element arranged to selectively control the imaging device and/or the light source to sequentially capture at least one image generated by the imaging device at the first spectral range and at least one image generated by the imaging device at the second spectral range ([0028]-[0036]; Figures 1-2).
Regarding claim 2, Cohen teaches wherein the first spectral range and the second spectral range do not overlap (paragraphs [0023], [0028]-[0030]; Figures 1-2).
Regarding claim 3, Cohen teaches wherein the imaging device is configured to detect light across a continuous spectral range which encompasses the first spectral range and the second spectral range (paragraph [0024], [0028]-[0036]; Figures 1-2).
Regarding claim 4, Cohen teaches wherein the controlling element is configured to control the light source to provide illuminating light at only the first spectral range during capture of the at least one image at the first spectral range and to provide illuminating light at only the second spectral range during capture of the at least one image at the second spectral range (paragraph [0024], [0028]-[0036]; Figures 1-2).
Regarding claim 5, Cohen teaches wherein the first spectral range corresponds to a spectral range associated with visible light (paragraphs [0023], [0028]-[0030]; Figures 1-2).
Regarding claim 6, Cohen teaches wherein the first spectral range corresponds to a spectral range associated with visible red light (paragraphs [0023], [0028]-[0030]; Figures 1-2).
Regarding claim 7, Cohen teaches wherein the second spectral range corresponds to a spectral range encompassing a wavelength absorbed by blood (paragraphs [0023], [0028]-[0030]; Figures 1-2).
Regarding claim 8, Cohen teaches wherein the second spectral range corresponds to a spectral range associated with infrared light (paragraphs [0023], [0028]-[0030]; Figures 1-2).
Regarding claim 9, Cohen teaches wherein the second spectral range corresponds to light having a wavelength between 850 nm and 1000 nm (paragraphs [0023], [0028]-[0030]; Figures 1-2).
Regarding claim 10, Cohen teaches wherein the imaging device comprises a charge coupled device and/or a complementary metal-oxide semiconductor (paragraph [0024], [0031]).
Regarding claim 11, Cohen teaches wherein the light source comprises at least a first light emitter configured to emit light having the first spectral range and a second light emitter 
Regarding claim 12, Cohen teaches wherein the controlling element is configured to selectively activate the first light emitter during capture of the image at the first spectral range and to selectively activate the second light emitter during capture of the image at the second spectral range ([0028]-[0036]; Figures 1-2).
Regarding claim 13, Cohen teaches wherein the light source is configured to emit light having a spectral range which encompasses the first spectral range and the second spectral range (paragraphs [0023], [0028]-[0030]; Figures 1-2).
Regarding claim 15, Cohen teaches wherein the housing is a rigid housing and the imaging device is secured to the housing such that, when the aperture is placed against the target region of tissue, the imaging device is spaced from the target region of tissue by a predetermined distance (paragraph [0022]-[0023]).
Regarding claim 16, Cohen teaches wherein the imaging device comprises a lens having a predefined focal length and the predetermined distance is such that the lens is spaced from the target region of tissue by a distance that is equal to the focal length (paragraph [0031]).
Regarding claim 21, Cohen teaches an imaging apparatus for imaging blood vessels within a target region of tissue (abstract), comprising:
a housing (10; Figure 1) having an aperture which, in use, is placed against a target region of tissue such that the target region of tissue occludes the aperture (paragraphs [0022]-[0027]; Figure 1);
a light source (28, 30; paragraphs [0023], [0028]-[0030]; Figures 1-2) arranged to illuminate at least a portion of a target region of tissue occluding the aperture, the light source is configured to provide illuminating light having a predetermined first spectral range and to provide illuminating light having a predetermined second spectral range which is different from the first spectral range (paragraphs [0023], [0028]-[0030]; Figures 1-2);

a controlling element arranged to selectively control the imaging device and/or the light source to sequentially capture at least one image generated by the imaging device at the first spectral range and at least one image generated by the imaging device at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2),
the controlling element further arranged to combine the at least one image captured at the first spectral range and the at least one image captured at the second spectral range to produce a composite image in which blood vessels within the target region of skin tissue can be distinguished (paragraphs [0027], [0028]-[0036], [0043]; Figures 1-2).
Regarding claim 22, Cohen teaches a method of imaging blood vessels within a target region of tissue using an imaging apparatus comprising a housing having an aperture (abstract), comprising the steps:
holding the housing against a target region of tissue such that the target region of tissue occludes the aperture (paragraphs [0022]-[0027]; Figure 1);
illuminating the target region of tissue occluding the aperture using light having at least a predetermined first spectral range (paragraphs [0023], [0028]-[0030]; Figures 1-2);
capturing at least one image of the target region of tissue at the first spectral range (paragraph [0024], [0028]-[0036]; Figures 1-2);
illuminating the target region of tissue using light having at least a predetermined second spectral range which is different from the first spectral range (paragraph [0024], [0028]-[0036]; Figures 1-2); and
capturing at least one image of the target region of tissue at the second spectral range (paragraph [0024], [0028]-[0036]; Figures 1-2).
Regarding claim 34, Cohen teaches a method of imaging blood vessels within a target region of tissue using an imaging apparatus comprising a housing having an aperture (abstract; paragraphs [0022]-[0027]; Figure 1), comprising the steps:
illuminating a target region of tissue occluding the aperture of the housing held against the target region of tissue using light having at least a predetermined first spectral range (paragraphs [0023], [0028]-[0030]; Figures 1-2);
capturing at least one image of the target region of tissue at the first spectral range (paragraphs [0028]-[0036]; Figures 1-2);
illuminating the target region of tissue using light having at least a predetermined second spectral range which is different from the first spectral range (paragraphs [0028]-[0036]; Figures 1-2); and
capturing at least one image of the target region of tissue at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2).
Regarding claim 46, Cohen teaches method of imaging blood vessels within a target region of tissue using an imaging apparatus comprising a housing having an aperture (abstract; paragraphs [0022]-[0027]; Figure 1), comprising the steps:
illuminating a target region of tissue occluding the aperture of the housing held against the target region of tissue using light having at least a predetermined first spectral range (paragraphs [0023], [0028]-[0030]; Figures 1-2);
capturing at least one image of the target region of tissue at the first spectral range (paragraphs [0028]-[0036]; Figures 1-2);
illuminating the target region of tissue using light having at least a predetermined second spectral range which is different from the first spectral range (paragraphs [0028]-[0036]; Figures 1-2);
capturing at least one image of the target region of tissue at the second spectral range (paragraphs [0028]-[0036]; Figures 1-2); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of US 20180128681 A1 (hereinafter referred to as “Otsuka”).
Regarding claim 14, Cohen teaches the imaging device can include on or more filters (paragraph [0031]), but does not explicitly teach wherein the imaging device comprises at least a first filter arranged to transmit light within the first spectral range and a second filter arrange to transmit light within the second spectral range, wherein the controlling element is configured to selectively apply the first filter during capture of the image at the first spectral range and to apply the second filter during capture of the image at the second spectral range.
However, Otsuka, a tissue imaging device, teaches wherein the imaging device comprises at least a first filter arranged to transmit light within the first spectral range and a second filter arrange to transmit light within the second spectral range (paragraphs [0068]-[0071]), wherein the controlling element is configured to selectively apply the first filter during 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791